DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are currently pending
Claims 14-20 were previously withdrawn from consideration
Claims 1, 3-8 and 13 are currently amended
Claims 1-13 are currently rejected

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gavigan et al. (U.S. 8,168,065 B1) (hereinafter “Gavigan”) in view of Saccoccio et al. (U.S. 2015/0354242 A1) (hereinafter “Saccoccio”) and further in view of King et al. (U.S. 2002/0020676 A1) (hereinafter “King”).

Regarding Claim 1:
Gavigan teaches a water treatment device for treating water in a swimming pool skimmer (see Gavigan FIGS. 1, 2 and 11, a swimming pool skimmer basket and chlorinator 10 positioned in a well 4) (see Gavigan col. 1 lines 23-25 – “The present invention relates to swimming pools, more particularly, to a pool skimmer/chlorinator that simplifies cleaning.”) (see Gavigan col. 1 lines 60-65 – “…to provide a swimming pool skimmer basket that is easy to clean without losing the chlorine tablets…provide a swimming pool skimmer basket that isolates the chlorine tablets from the debris and are easy to remove or replace.”), comprising:
	a housing configured to be located in a filter basket receiving portion of a swimming pool skimmer (see Gavigan FIGS. 1, 2 and 11, a swimming pool skimmer basket and chlorinator 10 further including a housing 12, both positioned in a well 4) (see Gavigan col. 3 lines 1-3 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12…”), the housing having an upper portion and a lower portion (see Gavigan FIG. 2, an upper portion where a debris compartment 16 is located, and a lower portion where a tablet compartment 18 is located) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”);
	the upper portion defined by an upper portion side wall (see Gavigan FIG. 2, an upper portion where a debris compartment 16 is located, wherein the upper portion is further defined by inner wall 20 and side wall 22) (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”) (see Gavigan col. 3 lines 61-62 – “…includes one or more vertical rails 44 in the inner wall 20 of the basket 12…”), a debris collection basket is disposed in the upper portion (see Gavigan FIG. 2, a debris compartment/collection basket 16), the debris collection basket having a basket side wall (see Gavigan FIG. 2, inner wall 20 and/or side wall 22), and a basket bottom wall (see Gavigan FIG. 2, a divider 14), the basket side wall and the basket bottom wall having a plurality of apertures adapted to permit water to flow therethrough (see Gavigan FIG. 2, a divider 14 further including a plurality of apertures 32) (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”) (see Gavigan col. 3 lines 19-23 – “The divider 14 includes a round disk 30 of a material the same as or similar to the basket 12 material.  The disk 30 has a plurality of apertures 32 for passing the swimming pool water from the debris compartment 16 to the tablet compartment 18.”), the housing and the debris collection basket are configured and arranged so that water entering the upper portion flows through the debris collection basket, then into the lower portion and debris trapped by the debris collection basket is separated from the lower portion (see Gavigan FIG. 2, water enters the upper portion and flows through the debris collection basket (a debris compartment/collection basket 16), then into the lower portion (a lower portion where a tablet compartment 18 is located), and debris is further trapped in the debris compartment/collection basket 16 and separated from the lower portion) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”) (see Gavigan col. 3 lines 19-26 – “The divider 14 includes a round disk 30 of a material the same as or similar to the basket 12 material.  The disk 30 has a plurality of apertures 32 for passing the swimming pool water from the debris compartment 16 to the tablet compartment 18…so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”);
	the lower portion having a lower portion side wall and a lower portion bottom wall (see Gavigan FIG. 2, inner wall 20 and/or side wall 22, and bottom base 24) (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”) (see Gavigan col. 3 lines 61-62 – “…includes one or more vertical rails 44 in the inner wall 20 of the basket 12…”), the lower portion side wall and the lower portion bottom wall provided with a plurality of apertures to permit water from the lower portion to flow out therethrough (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”), the lower portion configured to house at least one or more water treatment chemicals for chemical treatment of water passing through the lower portion (see Gavigan FIG. 11, chlorine tablets 8) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”).
	Saccoccio further teaches a pre-filter water skimmer system (see Saccoccio FIG. 1, a pre-filter water skimmer system 100) including a basket (see Saccoccio FIGS. 1 and 6, a basket 120), a skimming portion (see Saccoccio FIGS. 2 and 6, a skimming portion 235), a pre-filter sifter (see Saccoccio FIGS. 1 and 6, a pre-filter sifter 130), and a pre-filter skimming portion (see Saccoccio FIGS. 3 and 6, a pre-filter skimming portion 310) (see Saccoccio paragraphs 23, 25, 27 and 32), wherein the basket 120 has a basket side wall spaced inward from a housing wall 105 with a gap therebetween (see Saccoccio FIG. 4, a side wall of basket 120 is spaced inward from a side wall of the pre-filter sifter 130.  Also, a side wall of basket 120 is spaced inward from a side wall of a housing wall 105) (see Saccoccio paragraphs 23, 25, 28 and 35).  Additionally, Saccoccio further teaches spacing a distance (see Saccoccio FIG. 6) between a bottom portion 680 of the pre-filter sifter 130 and a bottom base 190 (see Saccoccio paragraph 37).
	King further teaches a purification device (see King FIG. 6, a purification device 10) supported in the bottom 207 of a skimmer basket by legs 31 (‘foot portion’) (see King paragraph 50 – “…the water purification device 10 supported in the bottom 207 of a skimmer basket by legs 31…the legs 31 support the water purification device 10 above the bottom 207 of skimmer basket to allow flow of water from the water purification device 10 through skimmer basket 202.”).
Gavigan and Saccoccio are analogous inventions in the art of teaching a water skimming system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the basket side wall of Gavigan, spaced inward from the upper portion side wall with a gap therebetween, as taught by Saccoccio, to further provide an effective and efficient water treatment and disinfection device to further purify a swimming pool water (see Saccoccio paragraphs 23, 25 and 37).
	Gavigan, Saccoccio and King are analogous inventions in the art of teaching a water skimming system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water skimming system of Gavigan, as modified by Saccoccio, to include at least one foot portion (legs) on a lower portion bottom wall (base 24), as taught by King, in order to raise the lower portion bottom wall (base 24 of Gavigan in FIG. 2) above a bottom of a filter basket receiving portion of a swimming pool skimmer (well 4 of Gavigan in FIG. 11) in order to allow a flow of water to flow through (see King paragraph 50 – “…the water purification device 10 supported in the bottom 207 of a skimmer basket by legs 31…the legs 31 support the water purification device 10 above the bottom 207 of skimmer basket to allow flow of water from the water purification device 10 through skimmer basket 202.”).

Regarding Claim 2:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 1, wherein Gavigan further teaches the debris collection basket is releasably secured to and removable from the upper portion (see Gavigan FIG. 2, basket 12 further includes an upper portion where a debris compartment 16 is located, and a lower portion where a tablet compartment 18 is located.  Furthermore, the basket 12 (housing) further including the upper and lower portions are releasably secured in the swimming pool skimmer basket and chlorinator system 10 via guides, rails, notches, depressions and latches as illustrated in the multiple latch mechanisms in FIGS. 4-8) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”) (see Gavigan col. 2 lines 19-29) (see Gavigan col. 4 lines 7-67).

Regarding Claim 3:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 1, wherein Gavigan further teaches the debris collection basket has an upper rim at a top of the basket side wall and the upper rim is releasably secured to an upper portion of the upper portion side wall (see Gavigan FIG. 2, basket 12 further includes an upper portion where a debris compartment 16 is located, and a lower portion where a tablet compartment 18 is located.  Furthermore, the basket 12 (housing) further including the upper and lower portions are releasably secured in the swimming pool skimmer basket and chlorinator system 10 via guides, rails, notches, depressions and latches as illustrated in the multiple latch mechanisms in FIGS. 4-8) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”) (see Gavigan col. 2 lines 19-29) (see Gavigan col. 4 lines 7-67).

Regarding Claim 4:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 3, wherein Gavigan further teaches the upper portion of the upper portion side wall includes upwardly extending resilient tabs having a camming engagement surface and the upper rim of the debris collection basket has openings configured to enter a camming engagement with the tabs (see Gavigan FIG. 2, basket 12 further includes an upper portion where a debris compartment 16 is located, and a lower portion where a tablet compartment 18 is located.  Furthermore, the basket 12 (housing) further including the upper and lower portions are releasably secured in the swimming pool skimmer basket and chlorinator system 10 via guides, rails, notches, depressions and latches as illustrated in the multiple latch mechanisms in FIGS. 4-8) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”) (see Gavigan col. 2 lines 19-29) (see Gavigan col. 4 lines 7-67).

Regarding Claim 5:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 1, wherein Gavigan further teaches the lower portion of the housing houses the at least one or more water treatment chemicals (see Gavigan FIG. 2, basket 12 further includes an upper portion where a debris compartment 16 is located, and a lower portion where a tablet compartment 18 is located) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”).

Regarding Claim 6:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 5, wherein Gavigan further teaches the at least one or more water treatment chemicals provide sanitizing treatment or cathodic protection treatment to water flowing through the housing (see Gavigan FIG. 2, basket 12 further includes an upper portion where a debris compartment 16 is located, and a lower portion where a tablet compartment 18 is located) (see Gavigan col. 2 lines 61-67) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”).

Regarding Claim 7:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 1, wherein Saccoccio further teaches the upper portion side wall is substantially cylindrical and the basket side wall is tapered inward as it extends into the upper portion  at least one foot extends from a bottom of the lower portion of the housing (see Saccoccio FIG. 4) (see Saccoccio paragraphs 23 and 25).
Gavigan, Saccoccio and King are analogous inventions in the art of teaching a water skimming system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water skimming system of Gavigan, as modified by King, to include a basket side wall spaced inward from a housing wall with a gap therebetween, as taught by Saccoccio, to further provide an effective and efficient water treatment and disinfection device to further purify a swimming pool water (see Saccoccio paragraphs 23, 25 and 37).

Regarding Claim 8:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 1, wherein Gavigan further teaches the debris collection basket has an upper rim configured to rest on an upper edge of a filter basket receiving portion of the pool skimmer (see Gavigan FIG. 2, basket 12 further includes an upper portion where a debris compartment 16 is located, and a lower portion where a tablet compartment 18 is located.  Furthermore, the basket 12 (housing) further including the upper and lower portions are releasably secured in the swimming pool skimmer basket and chlorinator system 10 via guides, rails, notches, depressions and latches as illustrated in the multiple latch mechanisms in FIGS. 4-8) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”) (see Gavigan col. 2 lines 19-29) (see Gavigan col. 4 lines 7-67).

Regarding Claim 9:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 1, wherein the debris collection basket has an upper rim having an outer diameter of about 7 to 8 inches (see col. 3 lines 9-25 – “The basket 12 preferably has the same structural dimensions as a conventional skimmer basket used in conventional swimming pool skimmer systems…The divider 14 includes a round disk 30…the disk diameter is such that the divider slides into the basket 12 leaving a minimal gap between the basket wall 22 and the disk 30 so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”).  Although Gavigan discloses basket dimensions and disk diameters, Gavigan does not specifically teach an outer diameter of about 7 to 8 inches.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the basket 12, as modified by the combination of Saccoccio and King, including an upper rim to have a diameter of about 7 to 8 inches to efficiently and effectively secure the basket within the inner walls of the skimmer 10 and to minimize any gaps between the rim and inner wall to further prevent any debris from bypassing the basket and accidently flowing into the lower portion including the tablet compartment (see MPEP 2144.04 IV. A Changes in Size/Proportion and B. Changes in Shape) (see col. 3 lines 9-25 – “The basket 12 preferably has the same structural dimensions as a conventional skimmer basket used in conventional swimming pool skimmer systems…The divider 14 includes a round disk 30…the disk diameter is such that the divider slides into the basket 12 leaving a minimal gap between the basket wall 22 and the disk 30 so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”).

Regarding Claim 10:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 1, wherein the debris collection basket has a height of about 4 to 7 inches (see col. 3 lines 9-25 – “The basket 12 preferably has the same structural dimensions as a conventional skimmer basket used in conventional swimming pool skimmer systems…The divider 14 includes a round disk 30…the disk diameter is such that the divider slides into the basket 12 leaving a minimal gap between the basket wall 22 and the disk 30 so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”).  Although Gavigan discloses basket dimensions and disk diameters, Gavigan does not specifically teach a basket having a height of about 4 to 7 inches.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the basket 12, as modified by the combination of Saccoccio and King, to have a height of about 4 to 7 inches to efficiently and effectively secure the basket within the inner walls of the skimmer 10 and to fit under the pool skimmer cover 2 when the skimmer cover 2 is closed (see FIG. 11) (see MPEP 2144.04 IV. A Changes in Size/Proportion and B. Changes in Shape) (see col. 3 lines 9-25 – “The basket 12 preferably has the same structural dimensions as a conventional skimmer basket used in conventional swimming pool skimmer systems…The divider 14 includes a round disk 30…the disk diameter is such that the divider slides into the basket 12 leaving a minimal gap between the basket wall 22 and the disk 30 so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”).

Regarding Claim 11:
The combination of Gavigan, Saccoccio and King teaches the water treatment de vice of claim 9, wherein the overall height of the housing is about 9 to 14 inches (see col. 3 lines 9-25 – “The basket 12 preferably has the same structural dimensions as a conventional skimmer basket used in conventional swimming pool skimmer systems…The divider 14 includes a round disk 30…the disk diameter is such that the divider slides into the basket 12 leaving a minimal gap between the basket wall 22 and the disk 30 so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”).  Although Gavigan discloses basket dimensions and disk diameters, Gavigan does not specifically teach a housing (basket) having an overall height of about 9 to 14 inches.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the basket 12 (housing), as modified by the combination of Saccoccio and King, to have an overall height of about 9 to 14 inches to efficiently and effectively insert the basket (housing) into a well 4 (see FIG. 11) for water purification and treatment purposes (see MPEP 2144.04 IV. A Changes in Size/Proportion and B. Changes in Shape) (see col. 3 lines 9-25 – “The basket 12 preferably has the same structural dimensions as a conventional skimmer basket used in conventional swimming pool skimmer systems…The divider 14 includes a round disk 30…the disk diameter is such that the divider slides into the basket 12 leaving a minimal gap between the basket wall 22 and the disk 30 so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”).

Regarding Claim 12:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 9, wherein the lower portion of the housing has an outer diameter of about 3 to 4 inches (see col. 3 lines 9-25 – “The basket 12 preferably has the same structural dimensions as a conventional skimmer basket used in conventional swimming pool skimmer systems…The divider 14 includes a round disk 30…the disk diameter is such that the divider slides into the basket 12 leaving a minimal gap between the basket wall 22 and the disk 30 so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”).  Although Gavigan discloses basket dimensions and disk diameters, Gavigan does not specifically teach an outer diameter of about 3 to 4 inches.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the basket 12, as modified by the combination of Saccoccio and King, including the lower portion of the housing to have a diameter of about 3 to 4 inches to efficiently and effectively secure the lower portion of the housing within the inner walls of the skimmer 10 (see MPEP 2144.04 IV. A Changes in Size/Proportion and B. Changes in Shape) (see col. 3 lines 9-25 – “The basket 12 preferably has the same structural dimensions as a conventional skimmer basket used in conventional swimming pool skimmer systems…The divider 14 includes a round disk 30…the disk diameter is such that the divider slides into the basket 12 leaving a minimal gap between the basket wall 22 and the disk 30 so that the large debris 6 trapped in the basket 12 does not pass into the tablet compartment 18.”).

Regarding Claim 13:
The combination of Gavigan, Saccoccio and King teaches the water treatment device of claim 1, wherein Gavigan further teachs the upper portion comprises a watertight cylindrical wall and the lower portion comprises a plurality of apertures to promote water flow out of the lower portion (see Gavigan FIGS. 1-2, side wall 22, flat base 24, divider 14 including a disk 30 and a plurality of apertures 26) (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”).






Other References Considered
Aymes (U.S. 5,234,588) teaches a water treatment device (see Aymes FIG. 1, a combination skimmer and in-line chlorinator device) (see Aymes col. 3 lines 12-13) for cleaning swimming pools including a housing 12, a filter/strainer basket 14 further including a particulate filter 23 (see Aymes FIG. 2), a chemical/sterilization receptacle 16 for holding a chlorinating tablet, a plurality of apertures/slits 30, an upper rim 34 of housing 12 (see Aymes FIG. 2), and an upper rim 44 of filter/strainer basket 14 (see Aymes col. 3 lines 12-19) (see Aymes col. 3 lines 28-36) (see Aymes col. 3 lines 51-55) (see Aymes col. 4 lines 2-18), wherein the chemical/sterilization receptacle 16 is positioned above/upstream of the filter/strainer basket 14 (see Aymes FIGS. 1-2) (see Aymes col. 2 line 67 through col. 3 line 2 – “It is important that the dispensing receptacle is held above the filter basket to enable free flow of water and capture of debris and large particles by the basket.”) (see Aymes col. 3 lines 36-41 – “More particularly, sterilization receptacle 16 is supported above strainer basket 14 in housing 12 so that a bottom panel 24 of receptacle 16 is spaced from basket 14 by a distance sufficient to avoid interfering with the collection of debris by the strainer basket…”).

Norberto, III et al. (U.S. 2015/0247332 A1) (hereinafter “Norberto”) teaches a multi-functional floating pool skimmer and floating weir basket apparatus (see Norberto FIG. 7, a floating pool skimmer 1) (see Norberto paragraph 36) including a main housing 8, a perimeter wall 9 of main housing 8, a bottom surface 10 of main housing 8, a plurality of apertures 14, an inner housing 32, a basket 26, and a plurality of chlorine tablets 33 (see Norberto paragraphs 36, 43-45, 49, 61 and 67-68) (see Norberto paragraph 83 – “The floating pool skimmer 1 comprises a main housing 8 having a cup-like structure with a perimeter wall 9, a bottom surface 10 and an upper edge 11 of the perimeter wall 9…”) (see Norberto paragraph 85 – “A basket 26 is located within the main housing 8 that strains water passing through the floating pool skimmer 1 to capture debris and prevent debris from passing through…an inner housing 32 may be located within the basket 26 for the placement and disbursement of chlorine tabs 33 into the pool water.”).  

Enright et al. (U.S. 5,888,386) (hereinafter “Enright”) teaches a swimming pool skimmer and chlorinator apparatus (see Enright FIG. 1, a swimming pool skimmer and chlorinator apparatus 10) (see Enright col. 4 lines 51-52 – “…swimming pool skimmer and chlorinator apparatus 10…”) including a basket member 12, an upper axial portion 14 including a first frustro-conical side wall 18 having a plurality of perforations 20, a lower axial portion 16 including a second frustro-conical side wall 36 having a plurality of perforations 20, and chemicals 45 such as chlorine sticks or bromide tablets (see Enright FIG. 2) (see Enright col. 4 lines 53-56 – “…swimming pool skimmer and chlorinator apparatus 10 includes a bi-sectioned basket member 12, having an upper axial portion 14 and a lower axial portion 16…”) (see Enright col. 5 lines 1-7 – “The lower axial portion 16…designed to store water purifying chemicals 45 such as, for example, chlorine sticks or bromide tablets.  The upper axial portion 14 of the bi-sectioned basket member 12 generally includes a first frustro-conical side wall 18 having a plurality of perforations 20…”) (see Enright col. 5 lines 36-38 – “…the lower axial portion 16 of the bi-sectioned basket member 12 also includes a second frustro-conical side wall 36 having a plurality of perforations 20…”).  

Response to Arguments
Applicant's arguments filed 11/03/2022 have been fully considered but they are not persuasive.
The previous claim objections regarding claims 1, 3-8 and 13 have been considered and are now withdrawn as a result of the current claim amendments.
Applicant’s arguments throughout pages 9-12 of the Remarks section filed on 11/03/2022 focus on two main points:  the combination of references and at least one foot portion (“This rejection fails for several reasons.  First, if Saccoccio’s basket replaced Gavigan’s central divider, it would rest on the bottom of Gavigan’s device, and there would be no lower compartment.  Second, neither Gavigan, Saccoccio, nor King disclose feet on the very bottom of their device, to raise the device over the bottom wall of the filter basket receiving portion of the swimming pool skimmer well.”).
Examiner respectfully disagrees and reminds Applicant to view the rejection as a combination of references and not individually or separately.
Gavigan teaches a debris collection basket is disposed in the upper portion (see Gavigan FIG. 2, a debris compartment/collection basket 16), the debris collection basket having a basket side wall (see Gavigan FIG. 2, inner wall 20 and/or side wall 22), and a basket bottom wall (see Gavigan FIG. 2, a divider 14), the basket side wall and the basket bottom wall having a plurality of apertures adapted to permit water to flow therethrough (see Gavigan FIG. 2, a divider 14 further including a plurality of apertures 32) (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”) (see Gavigan col. 3 lines 19-23 – “The divider 14 includes a round disk 30 of a material the same as or similar to the basket 12 material.  The disk 30 has a plurality of apertures 32 for passing the swimming pool water from the debris compartment 16 to the tablet compartment 18.”).  
Although Gavigan does not explicitly teach a basket side wall, spaced inward from the upper portion side wall, with a gap therebetween, this deficiency is fulfilled by Saccoccio.
Saccoccio is merely used to teach a concept of having a basket side wall tapered and angled inward away from a housing (‘upper portion’) side wall with a gap therebetween (see Saccoccio FIG. 4, a side wall of basket 120 is spaced inward from a side wall of the pre-filter sifter 130.  Also, a side wall of basket 120 is spaced inward from a side wall of a housing wall 105) (see Saccoccio paragraphs 23, 25, 28 and 35).
Gavigan and Saccoccio are analogous inventions in the art of teaching a water skimming system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the basket side wall of Gavigan, spaced inward from the upper portion side wall with a gap therebetween, as taught by Saccoccio, to further provide an effective and efficient water treatment and disinfection device to further purify a swimming pool water (see Saccoccio paragraphs 23, 25 and 37).
Regarding the limitation “the lower portion bottom wall having at least one foot portion adapted to raise the lower portion bottom wall above a bottom of the filter basket receiving portion of the swimming pool skimmer”, Examiner once again reminds Applicant to view the rejection as a combination of references, and not individually or separately.
Gavigan teaches a lower portion having a lower portion side wall and a lower portion bottom wall (see Gavigan FIG. 2, inner wall 20 and/or side wall 22, and bottom base 24) (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”) (see Gavigan col. 3 lines 61-62 – “…includes one or more vertical rails 44 in the inner wall 20 of the basket 12…”), the lower portion side wall and the lower portion bottom wall provided with a plurality of apertures to permit water from the lower portion to flow out therethrough (see Gavigan col. 3 lines 15-17 – “The basket 12 includes a frustro-conical or cylindrical side wall 22 and a flat base 24, both with a plurality of apertures 26 for passing the swimming pool water.”), the lower portion configured to house at least one or more chemical materials for chemical treatment of water passing through the lower portion (see Gavigan FIG. 11, chlorine tablets 8) (see Gavigan col. 3 lines 1-8 – “…the swimming pool skimmer basket and chlorinator 10 of the present invention includes a basket 12 and a removable divider 14 that partitions the basket 12 into a debris compartment 16 and a tablet compartment 18.  The debris compartment 16 is designed to receive and retain debris 6 skimmed from the swimming pool water.  The tablet compartment 18 is designed to receive and store one or more chlorine tablets 8.”).
Although Gavigan does not explicitly teach the lower portion bottom wall having at least one foot portion adapted to raise the lower portion bottom wall above a bottom of the filter basket receiving portion of the swimming pool skimmer, this deficiency is fulfilled by King.
King is merely used to teach a concept of incorporating feet (‘foot portion’) to raise a bottom wall of a device above a bottom wall of a second structural component.  In other words, King teaches a purification device (see King FIGS. 5-6, a purification device 10) with a bottom wall/portion.  The bottom wall/portion of the purification device 10 includes legs 31 (feet or foot portion) to further raise the purification device ‘above a bottom (207) of a filter basket receiving portion of the swimming pool skimmer’ (skimmer basket 202) (see King paragraph 50 – “…the water purification device 10 supported in the bottom 207 of a skimmer basket by legs 31…the legs 31 support the water purification device 10 above the bottom 207 of skimmer basket to allow flow of water from the water purification device 10 through skimmer basket 202.”).  Similarly, this idea is further applied to primary reference Gavigan, as modified by Saccoccio.
Gavigan, Saccoccio and King are analogous inventions in the art of teaching a water skimming system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water skimming system of Gavigan, as modified by Saccoccio, to include at least one foot portion (legs) on a lower portion bottom wall (base 24), as taught by King, in order to raise the lower portion bottom wall (base 24 of Gavigan in FIG. 2) above a bottom of a filter basket receiving portion of a swimming pool skimmer (well 4 of Gavigan in FIG. 11) in order to allow a flow of water to flow through (see King paragraph 50 – “…the water purification device 10 supported in the bottom 207 of a skimmer basket by legs 31…the legs 31 support the water purification device 10 above the bottom 207 of skimmer basket to allow flow of water from the water purification device 10 through skimmer basket 202.”).
 















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773